        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 1 of 33



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


GRAHAM B. SPANIER,                          )
             Petitioner,                    )
                                            )     Civil Action No. 3:19-CV-523
                                            )
            v.                              )     (MANNION, D.J.)
                                            )     (MEHALCHICK, M.J.)
                                            )
CHAD LIBBY, et al.,                         )
                                            )
                  Respondents               )




                        ANSWER TO PETITION
                     FOR WRIT OF HABEAS CORPUS

__________________________________________________________________


      AND NOW, come Respondents by their counsel, Josh Shapiro, Attorney

General of the Commonwealth of Pennsylvania, and Gregory J. Simatic, Deputy

Attorney General, who, in accordance with this Court’s April 11, 2019 Order,

submits the following Answer to the Petition for Writ of Habeas Corpus filed by

Petitioner, Graham B. Spanier:




                                        1
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 2 of 33



PRELIMINARY MATTERS:

      To the best of Respondents’ knowledge, transcripts of all prior Court of

Common Pleas proceedings are currently available.

      Respondents have submitted the required state court filings and opinions as

required by the applicable Rule in an Appendix to the instant filing.




                               I. INTRODUCTION


A. FACTUAL HISTORY

      On Friday, February 9, 2001, at approximately 8:30 p.m., Michael

McQueary, at that time a graduate assistant with the Penn State football program,

entered a locker room in the University’s Lasch Football Building to drop off a

pair of newly-purchased shoes. Trial Notes of Testimony (hereinafter N.T.) p.

106-107, 139. Upon entering the locker room, McQueary heard the sound of

running showers and what he described as slapping sounds coming from the

shower area. N.T. p. 106-107. At that time of night, a key was required to access

the Lasch Building. N.T. p. 107.

      McQueary looked into the shower area, first via a reflection in a mirror and

then directly, and saw Jerry Sandusky and a boy of approximately 10 to 12 years

old, both naked in the shower with Sandusky behind the boy in a stomach to back

position along with “slow, very subtle movement.” N.T. p. 108-110. At that time,
                                          2
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 3 of 33



Sandusky was a former football defensive coordinator who had retired in 1999 but

had been granted special and rather unusual “emeritus” status by the University.

N.T. p. 457. As a result of this special status, Sandusky enjoyed free access to the

University’s athletic facilities. N.T. p. 456-457. This included after-hours access

to the Lasch Building. N.T. p. 459.

      McQueary then left the locker room and went upstairs to his office in the

Lasch building, where he called his father to seek advice. N.T. p. 111.

After a long discussion at the McQueary family residence between McQueary, his

father, and a family friend, it was decided that Head Football Coach Joe Paterno

should be informed of the incident. N.T. p. 113.

      Early the following morning, McQueary called Paterno to request

permission to come to his home and, upon receiving permission, proceeded to

Paterno’s residence. N.T. p. 114-115. McQueary informed Paterno that he had

seen Sandusky naked in a shower with a boy, heard slapping sounds, and saw

Sandusky and the boy in skin-on-skin contact. N.T. p. 116-117. Paterno told

McQueary that he needed time to think and tell someone about the incident, and

that he would keep McQueary informed. N.T. p. 117.

      On February 11, 2001, Paterno requested that Timothy Curley come to his

home for a meeting. N.T. p. 357. There is some discrepancy as to whether or not

Gary Schultz also attended this meeting, but it is undisputed that Curley was


                                          3
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 4 of 33



present. N.T. p. 431. At that time, Curley was Penn State’s Director of

Intercollegiate Athletics. N.T. p. 340-341. Schultz was at that time the

University’s Senior Vice President for Finance and Business. N.T. p. 411. Both

Curley and Schultz reported directly to Petitioner Graham Spanier, who was

University President at that time. N.T. p. 341, 418. At this meeting, Paterno

relayed the information that he had been given by McQueary. N.T. p. 358.

      Regardless of whether he learned of the incident from Paterno or later from

Curley, upon hearing of the 2001 incident Schultz recalled within “a nanosecond”

an earlier incident involving Sandusky that had occurred in 1998. N.T. p. 434.

Curley also was reminded of this 1998 investigation. N.T. p. 359. At the time of

the 1998 investigation, Sandusky was employed as the defensive coordinator of the

Penn State football team. N.T. 70. An incident was reported to the University

Police wherein Sandusky had showered with two young boys in football locker

room and had hugged the boys from behind while naked. N.T. 75-76. The boys

were identified as participants in Sandusky’s organization for troubled or

underprivileged youth known as The Second Mile. N.T. p. 48. Schultz was

informed about this 1998 incident by the Director of the University Police almost

immediately after it was reported. N.T. p. 78. Schultz, in turn, informed Curley

and Spanier. N.T. p. 419, 422-423. In addition to the Penn State University

Police Department, the Centre County District Attorney’s Office and the


                                         4
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 5 of 33



Pennsylvania Department of Public Welfare participated in the investigation of the

1998 incident. N.T. p. 421. Schultz kept both Curley and Spanier informed

throughout the 1998 investigation. N.T. p. 427. At the conclusion of the 1998

investigation, the Centre County District Attorney decided that no criminal charges

would be filed against Sandusky. N.T. p. 92. Schultz hoped that Sandusky had

“learned his lesson” from the 1998 incident and would refrain from bringing

children into campus showers in the future. N.T. p. 428.

      After a regularly scheduled meeting of the University “President’s Council”

on February 12, 2001, Curley and Schultz had a private meeting with Spanier

wherein they discussed the 1998 and 2001 incidents. N.T. p. 434-435. There had

been no firsthand interview of McQueary at this point by any of the three men.

Spanier, Schultz, and Curley nevertheless formulated a plan to address the new

incident, in which Curley was assigned the lead role by Spanier. N.T. p. 435. Per

Spanier’s orders, Schultz was to be kept apprised of the status of the plan. N.T. p.

436. No progress was made on this plan for some time, apparently due to Curley’s

lack of initiative. N.T. p. 438.

      Approximately a week to 10 days after his meeting with Paterno, McQueary

was summoned to Penn State’s Bryce Jordan Center for a meeting with Curley and

Schultz. N.T. p 118. Curley and Schultz asked McQueary to tell them about the

incident that he had reported to Paterno. N.T. p. 119. McQueary told them that he


                                          5
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 6 of 33



saw Jerry Sandusky molesting a boy in the shower, their positioning, the fact that

the incident was sexual in nature, and that McQueary felt that Sandusky’s behavior

was “way over the line” and “very sexual”. N.T. p. 119, 133. McQueary felt that

he had made it abundantly clear that this incident was sexual in nature “without a

doubt.” N.T. p. 119-120. Curley did most of the talking in the meeting, and

McQueary was informed that the matter was being taken seriously and would be

investigated, and that he could expect to be contacted again in the future about the

incident. N.T. p. 120. Within the Penn State hierarchy, the chief of the University

Police reported directly to Schultz. N.T. p. 412. Knowing that Schultz oversaw

the University Police Department, McQueary believed that when he was talking to

Schultz he was effectively speaking to the police. N.T. p. 121.

      A week to ten days after the 2001 meeting with McQueary, Curley called

McQueary and told him that Sandusky had been instructed not to bring children to

Penn State facilities in the future. N.T. p. 122. McQueary continued to see

Sandusky in the Lasch Building and workout facilities, although unaccompanied

by children. N.T. p. 123. This nevertheless disturbed McQueary. Id.

      On February 25, 2001, Spanier, Curley, and Schultz met at the Bryce Jordan

Center before a women’s basketball game to discuss the Sandusky situation again.

N.T. p. 443. Curley and Schultz recounted for Spanier the account of the incident

that McQueary had given at their meeting with him. N.T. p. 443.


                                          6
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 7 of 33



      On February 26, 2001, Schultz sent Curley an email outlining a three-part

plan of action that entailed informing Sandusky he was no longer to bring children

into University locker rooms, informing the chair of The Second Mile of the

incident, and contacting the Department of Public Welfare. N.T. p. 446-447;

Commonwealth’s Exhibit 11. On February 27, 2001, Curley emailed Spanier and

Schultz seeking to change the plan. Curley wrote:

                   I had scheduled a meeting with you this afternoon
            about the subject we discussed on Sunday. After giving
            it more thought and talking it over with Joe yesterday, I
            am uncomfortable with what we agreed were the next
            steps. I am having trouble with going to everyone but the
            person involved. I think I would be more comfortable
            meeting with the person and tell him about the
            information we received. I would plan to tell him we are
            aware of the first situation. I would indicate we feel
            there is a problem and we want to assist the individual to
            get professional help.
                   Also, we feel a responsibility at some point soon to
            inform his organization and maybe the other one about
            the situation. If he is cooperative we would work with
            him to handle informing the organization; if not we do
            not have a choice and will inform the two groups.
                   Additionally, I will let him know that his guests
            are not permitted to use our facilities. I need some help
            with this one. What do you think about this approach?”

N.T. p. 449-450; Com. Ex. 19.

      Spanier responded:

                   “This approach is acceptable to me. It requires
            you to go a step further and means that your conversation
            will be all the more difficult, but I admire your
            willingness to do that and I am supportive. The only
                                         7
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 8 of 33



             downside for us is if the message isn’t heard and then we
             become vulnerable for not having reported it. But that
             can be addressed down the road. The approach you
             outline is humane and a reasonable way to proceed.”

N.T. p. 450; Com. Ex. 19.

       Schultz later assented to this new plan as well. N.T. p. 451; Com. Ex. 19.

Had Spanier wanted to pursue a different course of action, however, he had the

undisputed authority to order Curley and/or Schultz to change the plan. N.T. p.

396, 455. Eventually, Schultz was informed that “everything was handled” by a

source that he believed to have been Spanier. N.T. p. 418. No measures were ever

taken to actually enforce the directive that Sandusky not bring children into the

Penn State athletic facilities. N.T. p. 396-397.

       When Curley eventually contacted The Second Mile about the 2001

incident, he related that the incident had been investigated, and that nothing

inappropriate had been found to have occurred. N.T. p. 198-199. No mention of

nudity, physical contact, or sexual impropriety was made to The Second Mile. Id.

No report of the 2001 incident witnessed by McQueary was catalogued in the

Pennsylvania Childline repository of reports of suspected child abuse. N.T. p. 327-

328.

       Sandusky enjoyed free access to Penn State athletic facilities for years after

McQueary’s 2001 report. N.T. p. 128. This situation allowed another child to be

molested by Sandusky in the Lasch Building showers. N.T. p. 407. In contrast,
                                           8
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 9 of 33



McQueary was immediately and unceremoniously banned from all university

facilities after knowledge of Sandusky’s crimes became public. N.T. 128.

      After his crimes came to light, a jury convicted Sandusky of 45 counts

relating to the sexual abuse of young boys. See Commonwealth v. Sandusky, 77

A.3d 663, 666 (Pa. Super. 2013); N.T. p. 331; Com. Ex. 15. In addition to the

2002 victim described above, these victims included three other boys who were

abused after McQueary’s report to the University administration. N.T. p. 333.



B. PROCEDURAL HISTORY

      As a result of overseeing and approving an inadequate institutional response

to McQueary’s report, Spanier was charged with one count of Endangering the

Welfare of Children (EWOC) (violating a duty of care, protection, or support), 18

Pa.C.S. §4304(a)(1), one count of Endangering the Welfare of Children (in an

official capacity, prevents or interferes with the making of a report of suspected

child abuse), 18 Pa.C.S. §4304(a)(2), and one count of Criminal Conspiracy to

commit EWOC, 18 Pa.C.S. §903. There was extensive pretrial litigation, which is

largely irrelevant to the resolution of the instant matter. The case was tried before

a Dauphin County jury from March 20 to March 24, 2017, with the Honorable

John A. Boccabella, Senior Judge, presiding. At the conclusion of trial, Spanier




                                          9
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 10 of 33



was found guilty of Count 1, EWOC under §4304(a)(1), charge and acquitted of

the other two counts.

      On June 2, 2017, Spanier was sentenced to 4 to 12 months of incarceration.

He filed a post-sentence motion on June 8, 2017, that was denied on July 5, 2017.

An appeal to the Superior Court of Pennsylvania followed and, on June 26, 2018,

Spanier’s judgment of sentence was affirmed. See Commonwealth v. Spanier, 192

A.3d 141 (Pa. Super. 2018). Application for reargument was denied by the

Superior Court on September 7, 2018. A petition for allowance of appeal to the

Pennsylvania Supreme Court was filed on October 8, 2018 and denied on February

21, 2019. See No. 639 MAL 2018, 2019 WL 759636. The instant habeas petition

was filed on March 22, 2019.



II. STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

applies in this case. AEDPA modified a federal habeas court's role in reviewing

state prisoner applications in order to prevent federal habeas ‘retrials' and to ensure

that state-court convictions are given effect to the extent possible under law.” Bell

v. Cone, 535 U.S. 685, 693 (2002). Under this Act, an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State

court shall not be granted with respect to any claim that was adjudicated on the

                                          10
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 11 of 33



merits in State court proceedings unless the adjudication of the claim resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States.

28 U.S.C. §2254(d)(1). The question under AEDPA is not whether a federal court

believes the state court's determination was incorrect but whether that

determination was unreasonable, a substantially higher threshold. Schriro v.

Landrigan, 550 U.S. 465, 473, (2007).

      In this context, clearly established Federal law is defined as “the holdings, as

opposed to the dicta, of this [U.S. Supreme] Court's decisions as of the time of the

relevant state-court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). “A

state-court decision is ‘contrary’ to this Court's clearly established precedents if it

applies a rule that contradicts the governing law set forth in our cases, or if it

confronts a set of facts that is materially indistinguishable from a decision of this

Court but reaches a different result.” Brown v. Payton, 544 U.S. 133, 141 (2005).

“A state-court decision involves an ‘unreasonable application’ of this Court's

clearly established precedents if the state court applies this Court's precedents to

the facts in an objectively unreasonable manner.” Id.

      The court may grant relief under the “unreasonable application” clause if the

state court correctly identifies the governing legal principle from a decision but

unreasonably applies it to the facts of the particular case. Williams v. Taylor, 529


                                           11
       Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 12 of 33



U.S. at 407-408. “A state court's determination that a claim lacks merit precludes

federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court's decision.” Harrington v. Richter, 562 U.S. 86, 101

(2011). The state court decision must be “so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility

for fairminded disagreement.” White v. Woodall, 572 U.S. 415, 420 (2014).

      The failure by a state court to cite to federal standards does not entitle a

petitioner to de novo review. As explained by the U.S. Supreme Court in Early v.

Packer, 529 U.S. 362, 405-406 (2000), avoiding Williams v. Taylor pitfalls does

not require citation of Supreme Court cases—indeed, it does not even require

awareness of those cases, so long as neither the reasoning nor the result of the

state-court decision contracts them. The Third Circuit has recognized that the

Supreme Court has clearly held that the §2254(d) standards apply when a state

supreme court rejects a claim without giving any indication of how it reached its

decision. Chadwick v. Janecka, 312 F.3d 597, 606 (3d Cir. 2002) (citing Weeks v.

Angelone, 528 U.S. 225, 237 (2000) (affirming state supreme court's rejection of a

claim without explanation, concluding that the adjudication was neither “contrary

to” nor involved an “unreasonable application of,” any of its decisions)).

      Relief may also be granted if the state courts’ adjudication of the claim

resulted in a decision that was based on an unreasonable determination of the facts


                                          12
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 13 of 33



in light of the evidence presented in the State court proceeding. 28 U.S.C.

§2254(d)(2).

      The statute governing habeas relief “unambiguously provides that a federal

court may issue a writ of habeas corpus to a state prisoner ‘only on the ground that

he is in custody in violation of the Constitution or laws or treaties of the United

States.’ ” Wilson v. Corcoran, 562 U.S. 1, 6 (2010) (per curiam) (quoting 28

U.S.C. §2254(a)). Federal habeas corpus relief does not lie for errors of state law.

Estelle v. McGuire, 502 U.S. 62, 67 (1991). “A ‘mere error of state law’ is not a

denial of due process.” Engle v. Isaac, 456 U.S. 107, 121, n. 21 (1982).




III. TIMELINES OF PETITION

      28 U.S.C.A. §2244(d)(1)(A) provides that a one-year period of limitation

shall apply to an application for a writ of habeas corpus by a person in custody

pursuant to the judgment of a State court. The limitation period runs from the date

on which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review. There is no dispute in this case that

Spanier has filed his petition in a timely fashion, well within the applicable one-

year limitation period.




                                          13
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 14 of 33




IV. EXHAUSTION

      The Anti-terrorism and Effective Death Penalty Act's exhaustion

requirement mandates that a federal constitutional claim “must have been ‘fairly

presented’ to the state courts.” Bronshtein v. Horn, 404 F.3d 700, 725 (3d Cir.

2005) (quoting Picard v. Connor, 404 U.S. 270, 275 (1971)). This entails

presenting the facts and legal theory associated with each claim through “one

complete round of the State's established appellate review process.” O'Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999). Fair presentation “means that a petitioner

must present a federal claim's factual and legal substance to the state courts in a

manner that puts them on notice that a federal claim is being asserted.” Id. at 725.

      To satisfy the “fair presentation” requirement, the state court pleadings must

demonstrate that the legal theory and supporting facts asserted in the federal

habeas petition are “substantially equivalent” to those presented to the state courts,

see Doctor v. Walters, 96 F.3d 675, 678 (3d Cir.1996), and that the method of legal

analysis to be applied in federal court was available to the state courts. See

McCandless v. Vaughn, 172 F.3d 255, 261 (3d Cir.1999). “It is not sufficient that

all the facts necessary to support the federal claim were before the state courts,”

Anderson v. Harless, 459 U.S. 4, 6 (1982), and “mere similarity of claims is

insufficient to exhaust.” Duncan v. Henry, 513 U.S. 364, 366 (1995).




                                          14
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 15 of 33



      If a claim has not been fairly presented to the state courts, but further state

court review is clearly foreclosed under state law, exhaustion is excused on the

ground of futility. Lines v. Larkin, 208 F. 3d 153, 160 (3d Cir. 2000). Under these

circumstances, the claim is considered procedurally defaulted, not unexhausted,

and the claim may be entertained in a Federal habeas petition only if there is a

basis for excusing the procedural default. Wenger v. Frank, 266 F. 3d 218, 223 (3d

Cir. 2001).

      Review of defaulted claims is prohibited unless the petitioner is able to

“demonstrate cause for the default and actual prejudice as a result of the alleged

violation of federal law.” Coleman v. Thompson, 501 U.S. 722, 750 (1991). The

Supreme Court has identified three circumstances in which procedural default may

be excused for cause: (1) if the “factual or legal basis for a claim was not

reasonably available to counsel,” (2) “if some interference by officials made

compliance [with state procedural rules] impracticable,” or (3) “if the procedural

default is the result of ineffective assistance of counsel.” Murray v. Carrier, 477

U.S. 478, 488 (1986). If cause is established, a petitioner must then also

demonstrate actual prejudice as a result of the procedural default. Actual prejudice

requires that the petitioner “shoulder the burden of showing, not merely that the

errors at his trial created a possibility of prejudice, but that they worked to his




                                           15
         Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 16 of 33



actual and substantial disadvantage, infecting his entire trial with error of

constitutional dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982).

      In all cases in which a state prisoner has defaulted his federal claims in state

court pursuant to an independent and adequate state procedural rule, federal habeas

review of the claims is barred unless the prisoner can demonstrate cause for the

default and actual prejudice as a result of the alleged violation of federal law, or

demonstrate that failure to consider the claims will result in a fundamental

miscarriage of justice. Coleman, 501 U.S. at 750.

      In the interests of efficiency, Respondents will address exhaustion or

procedural default of each of Petitioner’s claims in conjunction with their merits

below.




                                          16
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 17 of 33




V. MERITS OF PETITIONER’S CLAIMS

   A. ALLEGED EX POST FACTO APPLICATION OF 2007 LAW TO
      2001 CONDUCT
      Spanier first alleges that his conviction was based on language that was

added to the Pennsylvania EWOC statute in 2007 and retroactively criminalized

conduct that was not criminal in 2001. He maintains that he was convicted of

violating the 2007 version of the statute and that the state courts upheld his

conviction on the basis of the 2007 statute. This is not the case. No state court has

ever held that the 2007 EWOC statute was retroactively applicable to Spanier, that

the jury was instructed to apply the 2007 statute as opposed to the 2001 statute, or

that he had been convicted under the 2007 statute. Instead, the Pennsylvania courts

have ruled, as a matter of state law, that the version of the Pennsylvania EWOC

statute that was in effect in 2001, the time of Spanier’s crime, encompassed and

rendered criminal the same conduct as did the 2007 version and that instructing the

jury to that effect was therefore proper. The 2007 version of the EWOC statute is

relevant to this case only in that it made explicit the prohibition of certain conduct,

such as Spanier’s, that has been held to exist within the 2001 version of the statute.

Spanier, 192 A.3d at 152-154.

      Federal courts deciding habeas petitions do not serve as appellate courts to

review state court decisions of state law claims. Their purpose instead is to review

whether the circumstances surrounding the petitioner's detention “violate

                                          17
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 18 of 33



fundamental liberties of the person, safeguarded against state action by the Federal

Constitution.” Townsend v. Sain, 372 U.S. 293, 311-312 (1963). Habeas petitions

may not simply repackage state law claims, which have previously been found to

be meritless, in order to obtain review. DiGuglielmo v. Smith, 366 F.3d 130, 136

(2d Cir. 2004).

      As outlined above, the outcome of this case, especially on this particular

issue, hinged solely on state judicial interpretation of a state criminal statute. It has

long been settled by Constitutional text and Supreme Court precedent that the Ex

Post Facto Clause does not apply to judicial decision-making. Rogers v.

Tennessee, 532 U.S. 451, 462 (2001). The Ex Post Facto Clause is, instead, a

limitation upon the powers of the Legislature, see Calder v. Bull, 3 Dall. 386, 1 L.

Ed. 648 (1798), and does not of its own force apply to the Judicial Branch of

government. Frank v. Mangum, 237 U.S. 309, 344 (1915); Marks v. United States,

430 U.S. 188, 191 (1977).

      As such, a Due Process claim premised on overbroad judicial statutory

interpretation is the only proper avenue by which Spanier may now pursue relief

on this issue. All that due process requires is that the law give sufficient warning

that men may conduct themselves so as to avoid that which is forbidden. Rose v.

Locke, 423 U.S. 48, 50 (1975). Only if a judicial construction of a criminal statute

is ‘unexpected and indefensible by reference to the law which had been expressed


                                           18
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 19 of 33



prior to the conduct in issue,’ is retroactive application of said construction

prohibited. Bouie v. City of Columbia, 378 U.S. 347, 354 (1964); Rogers v.

Tennessee, 532 U.S. at 457.

      AEDPA mandates that petitioners demonstrate that they have “exhausted the

remedies available in the courts of the State” before seeking federal habeas relief.

28 U.S.C. §2254(b)(1)(A). An exhausted claim is one that has been “fairly

presented” to the state courts “by invoking one complete round of the State’s

established appellate review process,” and which has been adjudicated on the

merits. Carpenter v. Vaughn, 296 F.3d 138, 146 (3d Cir. 2002); see also Johnson v.

Williams, 568 U.S. 289, 302 (2013). The purpose of this requirement is to give the

State the opportunity to pass upon and correct alleged violations of its prisoners'

federal rights. Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam) (quoting

Picard v. Connor, 404 U.S. 270, 275 (1971). The requisite fair presentation also

serves the purpose of alerting the state courts to the federal nature of the claim.

Duncan, supra, at 365–366; O'Sullivan v. Boerckel, 526 U.S. at 845; Baldwin v.

Reese, 541 U.S. 27, 29 (2004). A petitioner is said to have fairly presented a claim

when he asserts “the factual and legal grounds of the federal claim with sufficient

precision to give the state court notice.” Adams v. Kyler, No. 01-0627, 2002 WL

1896385, at (E.D. Pa. Aug. 15, 2002) (citing Keller v. Larkins, 251 F.3d 408, 413

(3d Cir. 2001)).


                                          19
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 20 of 33



      Spanier has previously and repeatedly, albeit unsuccessfully, argued that the

state courts’ determination of the scope of the conduct criminalized by the 2001

EWOC statute was incorrect as a matter of state law. He has also repeatedly

argued that the state courts improperly upheld his conviction on the basis of the

2007 EWOC statute and/or applied the 2007 statute to him and that this constituted

improper ex post facto activity. Challenging a ruling on the basis of state law

and/or distinguishable, inapplicable federal law does not satisfy AEDPA’s fair

presentation and exhaustion requirements. Spanier never meaningfully argued that

the judicial interpretation of the 2001 state statute that actually controlled the

outcome of this case violated his federal Due Process rights under Bouie and its

progeny.

      That is, a petitioner is said to have fairly presented a claim when he asserts

“the factual and legal grounds of the federal claim with sufficient precision to give

the state court notice.” Keller v. Larkins, 251 F.3d 408, 413 (3d Cir. 2001)). The

entirety of Spanier’s argument on this issue in his 62-page superior Court brief,

ensconced within his significantly more extensive ex post facto argument, was as

follows:

             And if this Court upholds the retroactive application of
             the statute to Dr. Spanier, this would violate his due
             process rights. See Marks v. United States, 430 U.S. 188,
             191-92 (1977); Commonwealth v. Davis, 760 A.2d 406,
             410 (Pa. Super. 2000); U.S. CONST. amend XIV, § 1;
             PA. CONST. art. 1, § 9.
                                           20
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 21 of 33




Brief of Appellant in No.1093 MDA 2017 at 52.

      It is unclear exactly what Spanier was arguing here. He fell far short of

pointing the state court to a genuine federal constitutional due process issue. One

would logically infer from his use of the word “statute” that he was taking issue

with the alleged retroactive application of the 2007 statute to his case, which, as

previously discussed, had already been determined not to have occurred and would

thus require no further attention from the state courts.

      Nothing in Spanier’s argument would put the state court fairly on notice that

he was challenging the application of the state courts’ interpretation of the 2001

EWOC statute to him. By Spanier’s admission, he presented the identical claims

to the Court of Common Pleas and the Superior Court. See Petition paragraph 14a.

A properly developed “fair warning” Due Process claim was not among them.

Federal courts of appeals refuse to take cognizance of arguments that are made in

passing without proper development. See, e.g., United States v. Cloud, 680 F.3d

396, 409, n. 7 (4th Cir. 2012); United States v. Mitchell, 502 F.3d 931, 953, n. 2 (9th

Cir. 2007); United States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006); Reynolds v.

Wagner, 128 F.3d 166, 178 (3rd Cir. 1997); Carducci v. Regan, 714 F.2d 171, 177

(D.C. Cir. 1983). State appellate courts are entitled to follow the same practice.

Johnson v. Williams, 568 U.S. 289, 299 (2013).



                                          21
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 22 of 33



      In Baldwin v. Reese, 541 U.S. 27 (2004), the Supreme Court held that state

appellate courts were not required to read lower court opinions and thereby attempt

to parse out an appellant’s federal constitutional claims. Here Spanier’s

undeveloped and, at best, ambiguous invocation of federal due process principles

lacks any discussion of how these legal concepts would apply to the facts and

circumstances of his case. State courts attempting to address the merits of

Spanier’s due Process claims would not only have had to take a detour into his

cited caselaw, but also attempt to infer what his actual argument on this point

might have been. The state courts would have had to attempt to determine if

Spanier intended to challenge the alleged application of the 2007 statute to his case

or if he instead took issue with the judicial interpretation of the 2001 statute and, in

effect, the courts would have to assume the role of his advocate. Respondent

respectfully submits that this stretches the already rather elastic definition of fair

presentation beyond the breaking point.

      Given that Spanier has already exhausted his direct appeal and that the issue

was waived under the Pennsylvania Post Conviction Relief Act, 42 Pa.C.S.

§9544(b), Respondent submits that it should be deemed to have been procedurally

defaulted. Generally, if a prisoner has procedurally defaulted on a claim by failing

to raise it in state-court proceedings, a federal habeas court will not review the

merits of the claim even if it implicates constitutional concerns. Martinez v. Ryan,


                                           22
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 23 of 33



566 U.S. 1, 9 (2012) (citing Coleman v. Thompson, 501 U.S. at 747-48;

Wainwright v. Sykes, 433 U.S. 72, 84-85 (1977)).

      If this Court finds that Spanier’s claim on this issue was, in fact, fairly

presented to the state courts, the claim should then be presumed to have been

adjudicated on the merits by the state courts, even if not specifically addressed in

the opinions, and AEDPA deference would apply. Johnson v. Williams, 568 U.S.

289, 293, (2013).

      The version of the 18 Pa.C.S. §4304 Endangering Welfare of Children

statute in effect in 2001 provided, in pertinent part, that “a parent, guardian, or

other person supervising the welfare of a child under 18 years of age commits an

offense if he knowingly endangers the welfare of the child by violating a duty of

care, protection or support.” This statute was amended in 2007 to provide, in

pertinent part, that “a parent, guardian, or other person supervising the welfare of a

child under 18 years of age, or a person that employs or supervises such a person,

commits an offense if he knowingly endangers the welfare of the child by violating

a duty of care, protection or support.” (Emphasis added).

      As a matter of state law, Spanier’s conduct has been held to be criminal

under the 2001 statute. The only claims cognizable in a federal habeas corpus

action are that a state conviction was obtained in violation of some right

guaranteed by the United States Constitution or other federal law. See 28 U.S.C. §


                                           23
          Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 24 of 33



2254(a) (federal court “shall entertain an application for a writ of habeas corpus in

behalf of a person in state custody pursuant to the judgment of a State court only

on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States”); Estelle, 502 U.S. at 67–68, 112 S. Ct. 475 (noting

that federal courts may not review or grant relief for a claim that a state conviction

was obtained in violation of state law); Pulley v. Harris, 465 U.S. 37, 41 (1984)

(“A federal court may not issue the writ on the basis of a perceived error of state

law.”).

      Spanier alleges that because the 2007 statute explicitly lists “a person that

employs or supervises such a person” as being covered by the statute, that such a

person was, by negative implication, not within the ambit of the previous statute.

This issue was addressed in depth by the Superior Court in its opinion. In the

course of reviewing Spanier’s case, the Superior Court recognized that the

Pennsylvania Supreme Court had addressed proper construction of the 2001

EWOC statute and delineated its scope in Commonwealth v. Lynn, 114 A.3d 796,

818 (Pa. 2015), holding that:

              Generally speaking, under the rule of lenity, penal
              statutes are to be strictly construed, with ambiguities
              resolved in favor of the accused. In the peculiar context
              of EWOC, however, we have held that the statute is
              protective in nature, and must be construed to effectuate
              its broad purpose of sheltering children from harm.
              Specifically, the purpose of such juvenile statutes is
                                          24
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 25 of 33



             defensive; they are written expansively by the legislature
             to cover a broad range of conduct in order to safeguard
             the welfare and security of our children. In the context of
             protective juvenile legislation, therefore, we have
             sanctioned statutes that, rather than itemizing every
             undesirable type of conduct, criminalize instead the
             conduct producing or tending to produce a [c]ertain
             defined result[.] We have accordingly observed:
             The common sense of the community, as well as the
             sense of decency, propriety and the morality which most
             people entertain is sufficient to apply the statute to each
             particular case, and to individuate what particular
             conduct is rendered criminal by it.


Commonwealth v. Spanier, 192 A.3d 141, 151 (Pa. Super. 2018) (citing

Commonwealth v. Lynn, 114 A.3d 796, 818 (Pa. 2015)) (internal citations and

quotation marks omitted).

      The Pennsylvania Supreme Court previously concluded that sufficient

evidence supported Lynn's conviction under the 2001 statute even though he did

not directly supervise any children. The conviction stood because “that which is

supervised is the child's welfare.” Lynn, 114 A.3d at 824. The Court found the

statute to be “plain and unambiguous on that point.” Id. at 823. “By requiring

supervision of the child's welfare rather than of the child, the statute endeavors to

safe-guard the emotional, psychological, and physical well-being of children.” Id.

“[S]upervision is routinely accomplished through subordinates, and is no less

supervisory if it does not involve personal encounters with the children.” Id. at

                                          25
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 26 of 33



824. Quoting the Lynn Opinion, the Superior Court in Spanier’s case noted, “A

subsequent change in language does not retroactively alter the legislative intent

that is apparent in the plain language of the prior version of the statute.” Spanier,

192 A.3d at 154, citing Lynn, 114 A.3d at 827. The Lynn Court upheld the

defendant's conviction under the pre–2007 version of EWOC as a supervisor even

though the pre–2007 did not expressly apply to a person “who employs or

supervises” someone supervising the welfare of a child. Addressing the

comprehensibility of the 2001 EWOC statute, the Lynn court explained that:

                    In the face of a challenge to the EWOC statute as
             being unconstitutionally vague, being cognizant of the
             protective purpose of such juvenile acts, we held the
             EWOC criminal statute was not facially
             unconstitutionally imprecise. Commonwealth v. Mack,
             359 A.2d 770, 772 (1976). We considered that the
             language contained therein, specifically, “endangers the
             welfare of the child” and “duty of care, protection or
             support,” are not esoteric; rather, we discerned that they
             are easily understood and given context by the
             community at large. Id. Accordingly, we reasoned that
             “an individual who contemplates a particular course of
             conduct will have little difficulty deciding whether his
             intended act ‘endangers the welfare of the child’ by his
             violation of a ‘duty of care, protection or support.’ ”
             Id.24
Commonwealth v. Lynn, 114 A.3d 796, 818 (Pa. 2015).

      The Superior Court then went on to address the 2001 EWOC statute’s

particular applicability to Spanier, finding that:


                                           26
       Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 27 of 33



             To hold that Appellant was not supervising a child's
             welfare when he oversaw PSU's response to the
             Sandusky allegations, or to hold that he owed no duty of
             care in his exercise of that supervisory authority, would
             plainly not effectuate the purpose of sheltering children
             from harm. Similarly, we cannot believe that the
             common sense of the community would find that
             Appellant owed no duty of care in discharging his
             supervisory role. See Lynn, 114 A.3d at 818 (“ ‘Duty of
             care, protection, and support’ are not esoteric; rather, [...]
             they are easily understood and given context by the
             community at large.”) On the facts before us therefore,
             we conclude that Appellant was supervising the welfare
             of a child and owed a duty of care to the child. We need
             not decide whether and to what extent the supervisory
             role and the duty of care overlap in all cases.

      Commonwealth v. Spanier, 192 A.3d 141, 153 (Pa. Super. 2018).

      In light of this eminently reasonable state court interpretation of the 2001

EWOC statute, it cannot be said that Spanier was deprived of fair warning that his

woefully deficient response to a report of Sandusky’s predations could subject him

to criminal culpability. The 2001 EWOC statute was intended to be interpreted

broadly so as to effectuate its statutory purpose and this was both contemplated at

the time of enactment and quite foreseeable. By any logical thought process and

applying accepted principles of agency, a person who oversees those with a

responsibility for supervising the welfare of children is himself also supervising

their welfare. No civilized system of justice could, would, or should countenance

the evasion of the duty to protect children on the part of those in positions of power

by allowing them to shirk responsibility for actions of their subordinates of which
                                           27
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 28 of 33



they knew and approved. This is particularly true when children frequently came

to the Penn State campus not only as licensees but also as invitees. Spanier has

therefore failed to establish a valid due process claim. The state courts’ holdings

were neither contrary to, nor an unreasonable application of, clearly established

federal law, nor were they based on an unreasonable factual determination. There

is no valid basis on which to grant habeas relief on this claim, particularly given

the AEDPA deference due the state court judgement.

B.    JURY INSTRUCTION

      Spanier next alleges that the trial court’s jury instruction impermissibly

allowed him to be convicted under the 2007 EWOC statute for his 2001 conduct.

Respondent submits that this is a gross mischaracterization of what actually

happened. The case hinged on a judicial determination of the statutory scope of

the 2001 EWOC law and is thus inextricably linked to issue A above. The state

courts have determined, as a matter of state law, that the jury instruction given was

proper because the 2001 and 2007 EWOC statutes were functionally coextensive

and Spanier’s EWOC jury instruction, although incorporating the language added

to the statute in 2007, accurately reflected the law as it existed in 2001 under the

version of the statute then in effect.

      In other words, the instruction given was a proper expression of the 2001

law. There was never a holding that the 2007 statute applied to Spanier, but


                                          28
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 29 of 33



instead a judicial finding that the 2001 statute encompassed his conduct. He was

convicted under the 2001 statute and only that statute, and the jury instruction

given has been ruled to have reflected as much.

      A review of Spanier’s state court filings reveals that he raised only state law-

based and ex post facto1 challenges to the jury instruction, the latter of which, as

previously discussed, are inapplicable to judicial determinations. The only way

this determination could now be assailed would be through a Bouie due

process/“fair warning” attack on the underlying statutory interpretation, which, as

noted previously, Spanier has defaulted by failing to properly articulate and/or

develop. Where there is no basis on which to find that the state courts’

interpretation of a state law was constitutionally impermissible, there can logically

be no basis on which to find that a jury instruction derived from that interpretation

was improper. The propriety of the underlying statutory construction has been

decided as a matter of state law and there is no extant avenue by which Spanier can

now attack that determination in these proceedings. Respondent therefore

respectfully submits that this claim has also been procedurally defaulted and is

foreclosed from review.



1
  Spanier’s continued insistence that he was convicted under the 2007 EWOC
statute and a jury instruction derived therefrom, rather than a judicial interpretation
of the 2001 version of the statute frames his claim as one exclusively based on ex
post facto principles.
                                          29
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 30 of 33



      Even if it had been properly raised, such a claim is substantively meritless.

If this Court finds that Spanier’s claim on this issue was, in fact, fairly presented to

the state courts, the claim should then be presumed to have been adjudicated on the

merits by those state courts, even if not specifically addressed in their opinions,

and AEDPA deference applies. Johnson v. Williams, 568 U.S. 289, 293, (2013).

      “Questions related to jury charges are normally matters of state law and are

not cognizable in federal habeas review.” Engle v. Isaac, 456 U.S. 107 (1982);

Henderson v. Kibbe, 431 U.S. 145 (1977); Zettlemoyer v. Fulcomer, 923 F.2d 284,

309 (3d Cir. 1991). The paramount question on habeas review of a jury instruction

is “whether the ailing instruction by itself so infected the entire trial that the

resulting conviction violates due process,” Estelle, 502 U.S. at 73, and “not merely

whether the instruction is undesirable, erroneous, or even universally condemned.”

Jacobs v. Horn, 395 F.3d 92, 111 (3d Cir. 2005). “[I]t is not the province of a

federal habeas court to reexamine state-court determinations on state-law

questions.” Estelle, 502 U.S. at 67–68.

      As discussed above, the state courts have cogently and thoroughly explained

why, as a matter of Pennsylvania law, Spanier’s 2001 conduct fell within the

foreseeable ambit of the EWOC statute in effect at that time and why inclusion of

the updated statutory language in the jury instruction was therefore proper.

Spanier, 192 A.3d at 150-154. This decision was neither contrary to, nor an


                                            30
        Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 31 of 33



unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States, nor did it result in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding. There is no valid basis on which to grant habeas relief

on this claim, particularly given the AEDPA deference due the state court

judgement.

C.    STATUTE OF LIMITATIONS

      Spanier’s third and final argument is that he was unconstitutionally deprived

of notice of potential exceptions to the EWOC statute of limitations. Pursuant to

28 U.S.C. §2254(b)(1)(A), the federal courts may grant a state prisoner's habeas

petition only if the petitioner “has exhausted the remedies available in the courts of

the State.” AEDPA's exhaustion requirement mandates that the federal claim “must

have been ‘fairly presented’ to the state courts.” Bronshtein v. Horn, 404 F.3d at

725. Fair presentation “means that a petitioner must present a federal claim's

factual and legal substance to the state courts in a manner that puts them on notice

that a federal claim is being asserted.” Id. Spanier has previously couched his

challenges to the state courts’ rulings on this issue exclusively as questions of state

law, specifically relying upon 42 Pa.C.S. §5552(c)(3) and associated state




                                          31
       Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 32 of 33



precedent, which means he has failed to exhaust and thereby procedurally

defaulted2 any federal claims on this issue.

      Even if this issue had been presented properly, it would be meritless. It is

well-established that state courts are the ultimate expositors of state law. Mullaney

v. Wilbur, 421 U.S. 684, 691 (1975). State court rulings on questions of state law

are binding in federal habeas proceedings. Priester v. Vaughn, 382 F.3d 394, 402

(3d Cir. 2004). Here, after extensive analysis of the issue, the state courts found,

that Spanier was subject to a state law exception to the otherwise applicable state

statute of limitations and was properly put on notice of this fact by the known

evidence and allegations in the case. Spanier, 192 A.3d at 145-151. There is no

valid basis on which to disturb that finding.




2
 Spanier has already exhausted his direct appeal and has waived this claim for
PCRA purposes by failing to raise it on direct appeal. 42 Pa.C.S. §9544(b). If
found not to have been exhausted, it is thus procedurally defaulted.
                                          32
       Case 3:19-cv-00523-KM Document 21 Filed 04/19/19 Page 33 of 33



VI. CONCLUSION

      WHEREFORE, for the foregoing reasons, Respondents respectfully request

that this Honorable Court enter an order dismissing Petitioner Graham B. Spanier’s

Petition for Writ of Habeas Corpus.



                                                  Respectfully submitted,


                                                  s/ Gregory J. Simatic
                                                  Deputy Attorney General
                                                  Attorney No. #201019
                                                  (412) 565-5339

      gsimatic@attorneygeneral.gov


OFFICE OF ATTORNEY GENERAL
Criminal Law Division
Appeals and Legal Services Section
1251 Waterfront Place, Mezzanine Level
Pittsburgh, PA 15222


Date: April 19, 2019




                                       33
